Citation Nr: 1106660	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  00-13 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for degenerative changes of the 
lumbar spine with spina bifida occulta.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Esq.


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1957 to February 
1959.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In August 2004, the Board issued a decision which denied service 
connection for degenerative changes of the lumbar spine with 
spina bifida occulta and determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for bilateral pes planus.

In January 2006, a Joint Motion for Remand (Joint Motion) was 
filed with the United States Court of Appeals for Veterans Claims 
(Court), requesting that the issues be remanded for additional 
development.  Later that month, the Court issued an order which 
vacated the Board's August 2004 decision, and remanded the case 
to the Board for compliance with the Joint Motion and 
readjudication consistent with its order.

In August 2007, the Board denied service connection for 
degenerative changes of the lumbar spine with spina bifida 
occulta and found that new and material evidence had not been 
received to reopen a claim for service connection for bilateral 
pes planus.  The Veteran appealed to the Court.  In a Joint 
Motion for Remand, attorneys for VA and the Veteran agreed not to 
disturb the decision not to reopen the claim for service 
connection for bilateral pes planus.  It was also agreed to 
vacate and remand the Board decision denying service connection 
for degenerative changes of the lumbar spine with spina bifida 
occulta.  The Court did so by an order dated in October 2008.

Pursuant to the Joint Motion and Order of the Court, the Board 
remanded the case, in February 2009, for examination of the 
Veteran, medical opinion, and further adjudication.  The medical 
opinion was obtained in April 2009 and the RO further adjudicated 
the matter in July and September 2009.  

In a May 2010 decision, the Board denied the Veteran's appeal 
stating that there was no medical nexus between the Veteran's low 
back disability and active military service.  Again, the Veteran 
appealed the Board's decision to the Court and in December 2010, 
the Court granted the parties' Joint Motion for Remand (JMR), 
partially vacating the Board's decision and remanding the matter 
to the Board for compliance with the instructions in the JMR.  
The JMR noted that the parties agreed that the Board erred by not 
providing an adequate statement of reasons or bases for its 
determination.  Specifically, the JMR stated the April 2009 VA 
examination report which the Board relied on was not adequate for 
rating purposes.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required with respect to the claim of 
entitlement to service connection for degenerative changes of the 
lumbar spine with spina bifida occulta.  Although the Board 
sincerely regrets the additional delay, it is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 
5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

As stated above, the Board remanded this matter in February 2009 
for a new VA spine examination.  The Board requested an opinion 
of whether it is "at least as likely as not that the Veteran's 
back disorder, surgically treated in August 1971, had its onset 
in service" while considering the following situation:

a.	The Veteran's report that, during service, he fell 
from the back of a truck, went to a hospital, and was 
treated with muscle relaxers and heat is credible;

b.	There is no service treatment record of treatment for 
a back disability; 

c.	The December 1958 examination for separation from 
service shows the Veteran's spine was normal;

d.	Over 12 years passed between service and the earliest 
medical record about the Veteran's back.

However, the April 2009 examination report indication that an 
examination "was not necessary" and rendered a determination 
and opinion based on a review of the records in the Veteran's 
claims file. 

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In 
this instance, although the examiner determined the Veteran's 
current low back disability was unlikely related to his military 
service, the Veteran's lay statements were not addressed or 
considered and a physical examination was not performed.  
Therefore, the Board finds the evidence is inadequate and another 
examination is necessary in order to attempt to determine whether 
the Veteran's low back disability is related to his military 
service.

Accordingly, the case is REMANDED for the following action:

1.	The RO should make arrangements with the 
appropriate VA medical facility for the 
Veteran to be examined by specialist with the 
appropriate knowledge and experience to 
evaluate the Veteran's current low back 
disability.  The Veteran's claims file and a 
copy of this Remand must be made available to 
the examiner and this fact should be 
acknowledged in the report.  All necessary 
tests deemed necessary should be performed.  
The examiner is requested to opine as to 
whether it is at least as likely as not that 
the Veteran's low back disability had its 
initial clinical onset during his period of 
active service or is otherwise related to her 
active service, namely given his history of 
trauma to his back.

In rendering these opinions, the examiner 
should give consideration to the Veteran's 
competent lay statements regarding the in-
service trauma, symptomatology, and his 
report of continuity of symptoms in the 
years following his separation from 
service.

Any opinions expressed must be accompanied 
by a complete rationale, with citation to 
relevant medical findings.

2.	To help avoid future remand, the RO must 
ensure that the requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.   See Stegall 
v. West, 11 Vet. App. 268 (1998).

3.	Then, the Veteran's claim should again be 
reviewed.  If the benefit sought is not 
granted, the AMC should issue a 
supplemental statement of the case and 
allow the Veteran appropriate opportunity 
to respond.  Thereafter, the claim should 
be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


